Exhibit 10.1

 

2005 INCENTIVE PLAN

 

OF

 

CHASE CORPORATION

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

1

1.1

General

1

1.2

Administrator

1

1.3

Award

1

1.4

Board

1

1.5

Code

1

1.6

Committee

1

1.7

Common Stock

1

1.8

Company

1

1.9

Covered Employee

2

1.10

Deferred Stock

2

1.11

Director

2

1.12

Disability

2

1.13

Dividend Equivalent

2

1.14

Eligible Participant

2

1.15

Employee

2

1.16

Exchange Act

2

1.17

Fair Market Value

2

1.18

Full-Value Award

2

1.19

Grantee

2

1.20

Incentive Stock Option

2

1.21

Independent Director

3

1.22

Non-Qualified Stock Option

3

1.23

Option

3

1.24

Optionee

3

1.25

Participant

3

1.26

Performance Award

3

1.27

Performance Goals

3

1.28

Performance Measures

3

1.29

Plan

3

1.30

QDRO

4

1.31

Restricted Stock

4

1.32

Restricted Stockholder

4

1.33

Rule 16b-3

4

1.34

Stock Payment

4

1.35

Subsidiary

4

1.36

Termination of Directorship

4

ARTICLE II

SHARES SUBJECT TO PLAN

4

2.1

Shares Subject to Plan

4

2.2

Unexercised Options and Other Rights

5

ARTICLE III

GRANTING OF OPTIONS

5

3.1

Eligibility

5

3.2

Granting of Options

5

3.3

Special Rules Applicable to Incentive Stock Options

6

3.4

Certain Additional provisions for Non-Qualified Stock Options

6

3.5

Substitute Options

6

 

--------------------------------------------------------------------------------


 

ARTICLE IV

TERMS OF OPTIONS

7

4.1

Option Agreement

7

4.2

Option Price

7

4.3

Option Term

7

4.4

Option Vesting and Exercisability

7

ARTICLE V

EXERCISE OF OPTIONS

8

5.1

Partial Exercise

8

5.2

Manner of Exercise

8

5.3

Conditions to Issuance of Stock Certificate

9

5.4

Rights as Stockholders

9

5.5

Ownership and Transfer Restrictions

9

ARTICLE VI

AWARD OF RESTRICTED STOCK

9

6.1

Award of Restricted Stock

9

6.2

Restricted Stock Agreement

10

6.3

Rights as Stockholders

10

6.4

Restriction

10

6.5

Escrow

10

6.6

Legend

10

6.7

Deferred Compensation

10

ARTICLE VII

PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, DEFERRED STOCK, STOCK PAYMENTS OR
OTHER AWARDS

11

7.1

Performance Awards

11

7.2

Dividend Equivalents

11

7.3

Stock Payments

11

7.4

Deferred Stock

11

7.5

Other Stock Based Awards

11

7.6

Deferred Compensation

11

7.7

Form of Agreement

12

ARTICLE VIII

ADMINISTRATION

12

8.1

Compensation and Management Development Committee

12

8.2

Duties and Powers of Administrator

12

8.3

Performance-Based Compensation under section 162(m) of the Code

13

8.4

Majority Rule

13

8.5

Compensation; Professional Assistance; Good Faith Actions

13

ARTICLE IX

MISCELLANEOUS PROVISIONS

13

9.1

Not Transferable

13

9.2

Amendment Suspension or Termination of this Plan

14

9.3

Approval of Plan by Stockholders

14

9.4

Limitations Applicable to Section 16 Persons and Performance-Based Compensation

14

9.5

Effect of Plan Upon Options and Compensation Plans

15

9.6

Compliance with Laws

15

9.7

Titles

15

9.8

Governing Law

15

9.9

Change in Control

15

9.10

Termination of Service

17

9.11

Withholding. Requirements and Arrangements

18

9.12

Adjustments

19

9.13

Other Transfer Restrictions

20

9.14

Certain Indebtedness to the Company

21

ARTICLE X

AUTHORIZATION OF SUB-PLANS

21

 

ii

--------------------------------------------------------------------------------


 

2005 INCENTIVE PLAN
OF
CHASE CORPORATION

 

The name of this plan is the Chase Corporation 2005 Incentive Plan (the
“Plan”).  The Plan was adopted by the Board of Directors (“Board”) on
November 21, 2005, subject to the approval of the shareholders of the Company,
which approval was obtained on the same date.  The purpose of the Plan is to
enable the Company to attract and retain highly qualified personnel who will
contribute to the Company’s success by their ability, ingenuity and industry
experience and to provide incentives to the participating officers, directors,
employees, consultants and advisors that are linked directly to increases in
shareholder value and will therefore inure to the benefit of all shareholders of
the Company.  The Plan is intended to constitute a “written compensatory benefit
plan” within the meaning of Rule 701 under the Securities Act of 1933, as
amended (the “Act”).

 

ARTICLE I

 

DEFINITIONS

 

1.1           General.  Wherever the following terms are used in this Plan they
shall have the meaning specified below, unless the context clearly indicates
otherwise.

 

1.2           Administrator.  “Administrator” shall mean the Board, or if and to
the extent the Board does not administer the Plan, the Committee in accordance
with Article VIII.

 

1.3           Award.  “Award shall mean the grant of an Option, an award of
Restricted Stock, a Performance Award, Dividend Equivalent, awards of Deferred
Stock, Stock Payments or other awards pursuant to Article VII of this Plan. 
Awards may be granted for services to be rendered or for past services already
rendered to the Company or any Affiliate.

 

1.4           Board.  “Board” shall mean the Board of Directors of the Company.

 

1.5           Code.  “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time, or any successor thereto.

 

1.6           Committee.  “Committee” shall mean the Compensation and Management
Development Committee of the Board, or a subcommittee of the Board, appointed as
provided in Section 8.1.  The Committee shall be responsible for administering
and interpreting the Plan in accordance with Article 8.

 

1.7           Common Stock.  “Common Stock” shall mean the common stock of the
Company, no par value, and any equity security of the Company issued or
authorized to be issued in the future, but excluding any warrants, options or
other rights to purchase Common Stock.  Debt securities of the Company
convertible into Common Stock shall be deemed equity securities of the Company.

 

1.8           Company.  “Company” shall mean Chase Corporation a Delaware
corporation.

 

--------------------------------------------------------------------------------


 

1.9           Covered Employee.  “Covered employee” shall mean a “covered
employee” within the meaning of section 162(m) of the Code.

 

1.10         Deferred Stock.  “Deferred Stock” shall mean Common Stock awarded
under Article VII of this Plan.

 

1.11         Director.  “Director” shall mean a member of the Board.

 

1.12         Disability.  “Disability” shall be defined pursuant to
section 22(e)(3) of the Code, except as otherwise may be required by
section 409A, in which case “disability” shall be defined as set forth in
section 409A.

 

1.13         Dividend Equivalent.  “Dividend Equivalent” shall mean a right to
receive the equivalent value (in cash or Common Stock) of dividends paid on
Common Stock, awarded under Article VII of this Plan.

 

1.14         Eligible Participant.  “Eligible Participant” shall mean any
Employee, consultant, advisor or Director of the Company.

 

1.15         Employee.  “Employee” shall mean any officer or other employee (as
defined in accordance with section 3401 (c) of the Code) of the Company, or of
any corporation which is a Subsidiary.

 

1.16         Exchange Act.  “Exchange Act” shall mean the Securities Exchange
Act of 1934, as amended.

 

1.17         Fair Market Value.  “Fair Market Value” of a share of Common Stock
as of a given date shall be (1) the value of a share of Common Stock at the
closing of trading on such date on the principal exchange on which shares of
Common Stock are then trading, if any, or if shares were not traded on such
date, then on the closest preceding date on which a trade occurred, or (2) if
the Common Stock is not traded on an exchange, the value of the Common Stock at
the closing of trading on such date as reported by NASDAQ or, if NASDAQ is not
then in existence, by its successor quotation system; or (3) if the Common Stock
is not publicly traded, the Fair Market Value of a share of Common Stock as
established by the Administrator acting in good faith, in compliance with
applicable, statutory and regulatory guidelines.

 

1.18         Full-Value Award.  “Full-Value Award” shall mean Restricted Stock,
Performance Award, Deferred Stock, Dividend Equivalents, and any other
stock-based Awards that the Committee determines more closely resembles a
Performance Award or Restricted Stock, other than an Option or stock
appreciation right; provided, however, that a stock appreciation right that is
settled in stock on a net basis shall be a “Full-Value Award”.

 

1.19         Grantee.  “Grantee” shall mean an Employee, consultant, advisor or
Director granted a Performance Award, Dividend Equivalent, Stock Payment, an
award of Deferred Stock, or other awards pursuant to Article VII of this Plan.

 

1.20         Incentive Stock Option.  “Incentive Stock Option” shall mean an
option which conforms to the applicable provisions of section 422 of the Code
and which is designated as an Incentive Stock Option by the Administrator.

 

2

--------------------------------------------------------------------------------


 

1.21         Independent Director.  “Independent Director” shall mean a member
of the Board who is not an Employee of the Company.

 

1.22         Non-Qualified Stock Option.  “Non-Qualified Stock Option” shall
mean an Option which is not an Incentive Stock Option, including any Option
determined by the Administrator not to constitute an Incentive Stock Option.

 

1.23         Option.  “Option” shall mean a stock option granted under
Article III of this Plan.  An Option granted under this Plan shall, as
determined by the Administrator, be either a Non-Qualified Stock Option or an
Incentive Stock Option; provided, however, that Options granted to Independent
Directors, consultants and advisors shall be Non-Qualified Stock Options.

 

1.24         Optionee.  “Optionee” shall mean an Employee, consultant, advisor
or Director granted an Option under this Plan.

 

1.25         Participant.            “Participant” shall mean an Eligible
Participant who has received Options, awards of Restricted Stock or Deferred
Stock, Performance Awards, Dividend Equivalents, Stock Payments or other awards
or rights granted under this Plan.

 

1.26         Performance Award.  “Performance Award” shall mean a cash bonus,
stock bonus or other performance or incentive award that is paid in cash, Common
Stock or a combination of both, awarded under Article VII of this Plan.

 

1.27         Performance Goals.  “Performance Goals” means with respect to any
designated performance period as defined in section 8.3 one or more Performance
Measures established by the Committee prior to the beginning of such performance
period or within such period after the beginning of the performance period as
shall meet the requirements to be considered “pre-established objective
performance goals” for purposes of the regulations issued under Section 162(m)
of the Code.  Such Performance Goals may be particular to a Participant or may
be based, in whole or in part, on the performance of the division, department,
line of business, subsidiary, or other business unit, whether or not legally
constituted, in which the Participant works or on the performance of the Company
generally.

 

1.28         Performance Measures.  “Performance Measures” shall include, but
not be limited to (measured either absolutely or by reference to an index or
indices and determined either on a consolidated basis or, as the context
permits, on a divisional, subsidiary, line of business, project or geographical
basis or in combinations thereof): sales; revenues; assets; expenses; earnings
before or after deduction for all or any portion of interest, taxes,
depreciation, or amortization, whether or not on a continuing operations or an
aggregate or per share basis; return on equity, investment, capital or assets;
one or more operating ratios; borrowing levels, leverage ratios or credit
rating; market share; capital expenditures; cash flow; stock price; stockholder
return; sales of particular products or services; customer acquisition or
retention; acquisitions and divestitures (in whole or in part); joint ventures
and strategic alliances; spin-offs, split-ups and the like; reorganizations; or
recapitalizations, restructurings, financings (issuance of debt or equity) or
refinancings.

 

1.29         Plan.  “Plan” shall mean this 2005 Incentive Plan.

 

3

--------------------------------------------------------------------------------


 

1.30         QDRO.  “QDRO” shall mean any qualified domestic relations order as
defined by the Code or Title I of the Employee Retirement Income Security Act,
of 1974, as amended, or the rules and regulations thereunder.

 

1.31         Restricted Stock.  “Restricted Stock” shall mean Common Stock
awarded under and subject to restrictions as provided in Article VI of this
Plan.

 

1.32         Restricted Stockholder.  “Restricted Stockholder” shall mean an
Employee, consultant, advisor or Director granted an award of Restricted Stock
under Article VI of this Plan.

 

1.33         Rule 16b-3.  “Rule 16b-3” shall mean that certain Rule 16b-3 under
the Exchange Act, as such Rule may be amended from time to time.

 

1.34         Stock Payment.  “Stock Payment” shall mean (1) a payment in the
form of shares of Common Stock, or (2) an option or other right to purchase
shares of Common Stock, as part of a deferred compensation arrangement, made in
lieu of all or any portion of the compensation, including without limitation,
salary, bonuses and commissions, that would otherwise become payable to an
Employee, consultant, advisor or Director in cash, awarded under Article VII of
this Plan.

 

1.35         Subsidiary.  “Subsidiary” shall mean any corporation in an unbroken
chain of corporations beginning with the Company if each of the corporations
other than the last corporation in the unbroken chain then owns stock possessing
50 percent or more of the total combined voting power of all classes of stock in
one of the other corporations in such chain.

 

1.36         Termination of Directorship.  “Termination of Directorship” shall
mean the time when an Optionee who is an Independent Director ceases to be a
Director for any reason, including, but not by way of limitation, a termination
by resignation, failure to be elected, death or retirement.  The Board, in its
sole and absolute discretion, shall determine the effect of all matters and
questions relating to Termination of Directorship.

 

ARTICLE II

 

SHARES SUBJECT TO PLAN

 

2.1           Shares Subject to Plan.

 

The shares of stock subject to Awards under this Plan shall be the Company’s
Common Stock, no par value per share.  The aggregate number of such shares,
which may be issued upon exercise of such options or rights or upon any such
awards under the Plan, shall not exceed 500,000, (“Share Authorization”) subject
to adjustment as provided in Section 9.13.  The shares of Common Stock issuable
upon exercise of such options or rights or upon any such awards may be either
previously authorized but unissued shares or treasury shares.  The maximum
annual number of Awards that may be issued in the aggregate to any Participant
shall be 200,000.  The maximum annual cash Award that may be issued to any
Participant shall be $2,000,000.

 

(b)           To the extent required by section 162(m) of the Code if, after
grant of an Option, the price of shares subject to such Option is reduced, the
transaction shall be treated as a cancellation of the Option and a grant of a
new Option.

 

4

--------------------------------------------------------------------------------


 

2.2           Unexercised Options and Other Rights.  To the extent that (1) a
Stock Option expires or is otherwise terminated without being exercised, or
(2) any shares of Stock subject to any other Award granted hereunder are
forfeited, such shares shall again be available for issuance in connection with
future awards under the Plan.  If any shares of Stock have been pledged as
collateral for indebtedness incurred by a Participant in connection with the
exercise of a Stock Option and such shares are returned to the Company in
satisfaction of such indebtedness, such shares shall again be available for
issuance in connection with future awards under the Plan.  To the extent that a
share of stock is subject to an outstanding Full-Value Award, such share shall
reduce the Share Authorization by two shares of Common Stock, and to the extent
that a share is subject to an outstanding Option, stock appreciation right or
other stock-based Award not treated as a Full-Value Award, such share shall
reduce the Share Authorization by one share of stock. Notwithstanding the
foregoing, Awards that are expired, cancelled, forfeited or otherwise returned
to the Company cannot be recounted for purposes of Section 162(m) of the Code
and the Administrator shall consider such limitation when regranting such
Awards.

 

ARTICLE III

 

GRANTING OF OPTIONS

 

3.1           Eligibility.  Any officer, Employee, consultant, advisor or
Director shall be eligible to be granted an Option.

 

3.2           Granting of Options.

 

(a)           The Administrator shall from time to time, in its absolute
discretion:

 

(i)            Select which Eligible Participants shall be granted Options;

 

(ii)           Determine the number of shares subject to such Options;

 

(iii)          Determine whether such Options are to be Incentive Stock Options
or Non-Qualified Stock Options and whether such Options are to qualify as
performance-based compensation as described in section 162(m)(4)(C) of the Code;
and

 

(iv)          Determine the terms and conditions of such Options, consistent
with this Plan; provided, however, that the terms and conditions of Options
intended to qualify as performance-based compensation as described in
section 162(m)(4)(C) of the Code shall include, but not be limited to, such
terms and conditions as may be necessary to meet the applicable provisions of
section 162(m) of the Code.

 

(b)           The Administrator shall instruct the Secretary of the Company to
issue such Options and may impose such conditions on the grant of such Options
as it deems appropriate.  Without limiting the generality of the preceding
sentence, the Administrator may, in its discretion and on such terms as it deems
appropriate, require as a condition on the grant of an Option that the Optionee
surrender for cancellation some or all of the unexercised Options, awards of
Restricted Stock or Deferred Stock, Performance Awards, Dividend Equivalents,
Stock Payments or other awards or rights which have been previously granted to
him under this Plan or otherwise.  Any such surrender and subsequent grant or
Award shall fully comply with the requirements of section 409A of the Code and
the regulatory guidelines.  Such grant or other Award may contain such terms and
conditions as the Administrator

 

5

--------------------------------------------------------------------------------


 

deems appropriate and shall be exercisable in accordance with its terms, subject
to statutory and regulatory compliance.

 

3.3           Special Rules Applicable to Incentive Stock Options.

 

(a)           No person may be granted an Incentive Stock Option under this Plan
if such person, at the time the Incentive Stock Option is granted, owns stock
possessing more than ten percent (10%) of the total combined voting power of all
classes of stock of the Company or any then existing Subsidiary unless the
exercise price per share is not less than one hundred ten percent (110%) of the
Fair Market Value per share of stock on the option grant date and the option
term does not exceed five (5) years measured from the option grant date.

 

(b)           No Incentive Stock Option shall be granted unless such Option,
when granted, qualifies as an “incentive stock option” under section 422 of the
Code.  No Incentive Stock Option shall be granted to any person who is not an
Employee.

 

(c)           Any Incentive Stock Option granted under this Plan may be modified
by the Administrator to disqualify such option from treatment as an “incentive
stock option” under section 422 of the Code.

 

(d)           To the extent that the aggregate Fair Market Value of stock with
respect to which “incentive stock options” (within the meaning of section 422 of
the Code, but without regard to section 422(d) of the Code) are exercisable for
the first time by an Optionee during any calendar year (under the Plan and all
other incentive stock option plans of the Company and any Subsidiary) exceeds
$100,000, such Options shall be treated as Non-Qualified Options to the extent
required by section 422 of the Code and subject to the provisions of Section 3.4
of this Plan and the Company shall issue separate certificates to the
Participant with respect to options that are Non-Qualified Options and options
that are Incentive Stock Options.  The rule set forth in the preceding sentence
shall be applied by taking Options into account in the order in which they were
granted.  For purposes of this Section 3.3(d), the Fair Market Value of stock
shall be determined as of the time the Option with respect to such stock is
granted.

 

3.4           Certain Additional provisions for Non-Qualified Stock Options.

 

(a)           Non-Qualified Options With Fair Market Value Exercise Price.  To
avoid a deferral of compensation falling within the requirements of section 409A
of the Code, any option to purchase stock, other than an Incentive Stock Option,
will have the following characteristics: (i) the exercise price will never be
less than the Fair Market Value of the underlying stock on the date the option
is granted, (ii) the receipt, transfer or exercise of the option will be subject
to taxation under section 83 of the Code, and (iii) the option will not include
any feature for the deferral of compensation other than the deferral of
recognition of income until the later of exercise or disposition of the option.

 

(b)           Non-Qualified Options With an Exercise Price Less than Fair Market
Value.  Notwithstanding paragraph (a) above, to the extent determined by the
Board, any Non-Qualified Options may constitute a deferral of compensation, such
option shall comply with the requirements of section 409A of the Code as set
forth in the corresponding stock option agreement.

 

3.5           Substitute Options.  In the event that the Company or any
Subsidiary consummates a transaction described in section 424(a) of the Code
(relating to the acquisition of property

 

6

--------------------------------------------------------------------------------


 

or stock from an unrelated corporation), individuals who become employees of the
Company or any Subsidiary on account of such transaction may be granted
Incentive Stock Options in substitution for options granted by their former
employer, subject to the requirements of section 409A of the Code.

 

ARTICLE IV

 

TERMS OF OPTIONS

 

4.1           Option Agreement.  Each Option shall be evidenced by a written
stock option agreement, which shall be executed by the Optionee and an
authorized officer of the Company and which shall contain such terms and
conditions as the Administrator shall determine, consistent with this Plan. 
Stock option agreements evidencing Options intended to qualify as
performance-based compensation as described in section l62(m)(4)(C) of the Code
shall contain such terms and conditions as may be necessary to meet the
applicable provisions of section 162(m) of the Code.  Stock option agreements
evidencing Incentive Stock Options shall contain such terms and conditions as
may be necessary to meet the applicable provisions of section 422 of the Code. 
In this regard, any awards which are Non-Qualified Options under Section 3.4 of
this Plan will include within the written award agreement such terms and
conditions as are necessary to comply with the requirements of section 409A of
the Code.  Any award agreement may require that the Participant agree to be
bound by any stockholders’ agreement among all or certain stockholders of the
Company that may be in effect at the time of either the grant of the award or
the exercise of an Option, if applicable, or certain provisions of any such
agreement that may be specified by the Company.

 

4.2           Option Price.  The price per share of the shares subject to each
Option shall be set by the Administrator; provided, however, that (i) such price
shall be no less than the fair market value of a share of Common Stock, and
(ii) in the case of Options intended to qualify as Incentive Stock Options or as
performance-based compensation as described in section 162(m)(4)(C) of the Code
such price shall be no less than 100% of the Fair Market Value of a share of
Common Stock on the date the Option is granted (110% of the Fair Market Value of
a share of Common Stock on the date such Option is granted in the case of an
individual then owning (within the meaning of section 424(d) of the Code) more
than 10% of the total combined voting power of all classes of stock of the
Company or any Subsidiary).

 

4.3           Option Term.  The term of an Option shall be set by the
Administrator in its discretion; provided, however, that, in the case of
Incentive Stock Options, the term shall not be more than seven (7) years from
the date the Incentive Stock Option is granted, or five (5) years from such date
if the Incentive Stock Option is granted to an individual then owning (within
the meaning of section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or any Subsidiary.

 

4.4           Option Vesting and Exercisability.  Options shall be exercisable
at such time or times and subject to such terms and conditions as shall be
determined by the Administrator at or after grant.  The Administrator may
provide, in its discretion, that any Stock Option shall be exercisable only in
installments, and the Administrator may waive such installment exercise
provisions at any time in whole or in part based on such factors as the
Administrator may determine, in its sole discretion, including but not limited
to in connection with any “change in control” of the Company, as defined in any
stock option agreement.  Notwithstanding the foregoing, the Board may accelerate
(i) the vesting or payment of any Award (including an Incentive Stock Option),
(ii) the lapse of restrictions on any award (including an award of Restricted
Stock) and (iii) the date on which any Option first becomes exercisable

 

7

--------------------------------------------------------------------------------


 

as long as such acceleration is permissive under the requirements of
section 409A of the Code.  An Incentive Stock Option shall not be exercisable
until such Incentive Stock Option is vested.

 

ARTICLE V

 

EXERCISE OF OPTIONS

 

5.1           Partial Exercise.  An exercisable Option may be exercised in whole
or in part, as determined by the Administrator on the date of grant.  However,
an Option shall not be exercisable with respect to fractional shares and the
Administrator may require that, by the terms of the Option, a partial exercise
be with respect to a minimum number of shares.

 

5.2           Manner of Exercise.  All or a portion of an exercisable Option
shall be deemed exercised upon delivery of all of the following to the Secretary
of the Company or the Secretary’s office:

 

(a)           A written notice complying with the applicable rules established
by the Administrator stating that the Option, or a portion thereof, is to be
exercised.  The notice shall be signed by the Optionee or other person then
entitled to exercise the Option or such portion;

 

(b)           Such representations and documents as the Administrator, in its
absolute discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act of 1933, as amended, and any other
federal or state securities laws or regulations.  The Administrator may, in its
absolute discretion, also take whatever additional actions it deems appropriate
to effect such compliance including, without limitation, placing legends on
share certificates and issuing stop-transfer notices to agents and registrars;

 

(c)           In the event that the Option shall be exercised pursuant to
Section 9.1 by any person or persons other than the Optionee, appropriate proof
of the right of such person or persons to exercise the Option; and

 

(d)           Full cash payment to the Secretary of the Company for the shares
with respect to which the Option, or portion thereof, is exercised.  However, at
the discretion of the Administrator and subject to compliance with applicable
statutory and regulatory guidance, the terms of the Option may (i) allow
payment, in whole or in part, through the delivery of shares of Common Stock
owned by the Optionee for at least six (6) months prior to the date of delivery,
duly endorsed for transfer to the Company with a Fair Market Value on the date
of delivery equal to the aggregate exercise price of the Option or exercised
portion thereof; (ii) allow payment, in whole or in part, through the surrender
of shares of Common Stock then issuable upon exercise of the Option having a
Fair Market Value on the date of Option exercise equal to the aggregate exercise
price of the Option or exercised portion thereof; (iii) allow payment, in whole
or in part, through the delivery of a full-recourse promissory note bearing
interest (at no less than such rate as shall then preclude the imputation of
interest under the Code) and payable upon such terms as may be prescribed by the
Administrator, or (iv) allow payment through any combination of the foregoing. 
In the case of a promissory note, the Administrator may also prescribe the form
of such note, the security to be given for such note and the rate of interest,
if any, that the note shall bear.  The Option may not be exercised, however, by
delivery of a promissory note or by a loan from the Company when or where such
loan or other extension of credit is prohibited by law, and any such note or
loan shall comply with all applicable laws, regulations and rules of the Board
of Governors of the Federal Reserve System and any other governmental agency
having jurisdiction.

 

8

--------------------------------------------------------------------------------


 

5.3           Conditions to Issuance of Stock Certificate.  The Company shall
not be required to issue or deliver any certificate or certificates for shares
of stock purchased upon the exercise of any Option or portion thereof prior to
fulfillment of all of the following conditions:

 

(a)           The admission of such shares to listing on all stock exchanges on
which such class of stock is then listed;

 

(b)           The completion of any registration or other qualification of such
shares under any state or federal law, or under the rulings or regulations of
the Securities and Exchange Commission or any other governmental regulatory body
which the Administrator shall, in its absolute discretion, deem necessary or
advisable;

 

(c)           The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;

 

(d)           The lapse of such reasonable period of time following the exercise
of the Option as the Administrator may establish from time to time for reasons
of administrative convenience;

 

(e)           The receipt by the Company of full payment for such shares,
including payment of any applicable withholding or employment tax; and

 

(f)            Compliance with the terms of this Plan and any other applicable
agreements pertaining to the Award.

 

5.4           Rights as Stockholders.  The holders of Options shall not be, nor
have any of the rights or privileges of, stockholders of the Company in respect
of any shares purchasable upon the exercise of an Option unless and until
certificates representing such shares have been issued by the Company to such
holders and such holder has entered into any applicable stockholder’s agreement,
as determined by the Administrator in its sole discretion.

 

5.5           Ownership and Transfer Restrictions.  In addition to the
restrictions set forth in Section 9.1 of this Plan, the Administrator, in its
absolute discretion, may impose such restrictions on the ownership and
transferability of the shares purchasable upon the exercise of an Option as it
deems appropriate.  Any such restriction shall be set forth in the respective
stock option agreement and may be referred to on the certificates evidencing
such shares.  The Administrator may require the Optionee to give the Company
prompt notice of any disposition of shares of Common Stock acquired by exercise
of an Incentive Stock Option within the later of (i) two (2) years from the date
the Option was granted or (ii) one (1) year after the transfer of such shares to
the Optionee.  The Administrator may direct that the certificates evidencing
shares acquired by exercise of an Option refer to such requirement to be given
prompt notice of disposition.

ARTICLE VI

 

AWARD OF RESTRICTED STOCK

 

6.1           Award of Restricted Stock.

 

9

--------------------------------------------------------------------------------


 

(a)           The Administrator shall from time to time, in its absolute
discretion, select which Eligible Participant shall be awarded Restricted Stock,
and determine the purchase price, if any, and other terms and conditions,
including Performance Goals, applicable to such Restricted Stock, consistent
with this Plan.

 

(b)           The Administrator shall establish the purchase price, if any, and
form of payment for Restricted Stock, including any consideration required by
applicable law.  The Administrator shall instruct the Secretary of the Company
to issue such Restricted Stock and may impose such conditions on the issuance of
such Restricted Stock as it deems appropriate.

 

6.2           Restricted Stock Agreement.  Restricted Stock shall be issued only
pursuant to a written Restricted Stock Agreement, which shall be executed by the
selected Employee, consultant, advisor or Director and an authorized officer of
the Company and which shall contain such terms and conditions as the
Administrator shall determine, consistent with this Plan.

 

6.3           Rights as Stockholders.  Upon delivery of the shares of Restricted
Stock to the escrow holder pursuant to Section 6.5, the Restricted Stockholder
shall have, unless otherwise provided by the Administrator, all the rights of a
stockholder with respect to said shares, subject to the restrictions in the
Restricted Stockholder’s Restricted Stock Agreement and any applicable
stockholder’s agreement, including the right to receive all dividends and other
distributions paid or made with respect to the shares; provided, however, that
in the discretion of the Administrator, any extraordinary distributions with
respect to the Common Stock shall be subject to the restrictions set forth in
Section 6.4.

 

6.4           Restriction.  All shares of Restricted Stock issued under this
Plan (including any shares received by holders thereof with respect to shares of
Restricted Stock as a result of stock dividends, stock splits or any other form
of recapitalization) shall, in the terms of each individual Restricted Stock
Agreement, be subject to such restrictions as the Administrator shall provide,
which restrictions may include, without limitation, restrictions concerning
voting rights and transferability and restrictions based on duration of
employment with the Company, Company performance and individual performance;
provided, however, that by a resolution adopted after the Restricted Stock is
issued, the Administrator may, on such terms and conditions as it may determine
to be appropriate, remove any or all of the restrictions imposed by the terms of
the Restricted Stock Agreement.  Restricted Stock may not be sold or encumbered
until all restrictions are terminated or expire.

 

6.5           Escrow.  The Secretary of the Company or such other escrow holder
as the Administrator may appoint shall retain physical custody of each
certificate representing Restricted Stock until all of the restrictions imposed
under the Restricted Stock Agreement with respect to the shares evidenced by
such certificate expire or shall have been removed.

 

6.6           Legend.  In order to enforce the restrictions imposed upon shares
of Restricted Stock hereunder, the Administrator shall cause a legend or legends
to be placed on certificates representing all shares of Restricted Stock that
are still subject to restrictions under Restricted Stock Agreements, which
legend or legends shall make appropriate reference to the conditions imposed
thereby.

 

6.7           Deferred Compensation.  To the extent that any award of shares of
Restricted Stock may constitute a deferral of compensation, the award shall
comply with the requirements of section 409A of the Code as set forth in the
corresponding restricted stock agreement.

 

10

--------------------------------------------------------------------------------


 

ARTICLE VII

 

PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS,
DEFERRED STOCK, STOCK PAYMENTS OR OTHER AWARDS

 

7.1           Performance Awards.  Any Eligible Participant selected by the
Administrator may be granted one or more Performance Awards which may be subject
to the requirements of Section 8.3.  The value of such Performance Awards may be
linked to the market value, book value, net profits or other measure of the
value of Common Stock or other specific performance criteria determined
appropriate by the Administrator, or may be based upon the appreciation in the
market value, book value, net profits or other measure of the value of a
specified number of shares of Common Stock over a fixed period or periods
determined by the Administrator.

 

7.2           Dividend Equivalents.  Any Eligible Participant selected by the
Administrator may be granted Dividend Equivalents based on the dividends
declared on Common Stock, to be credited as of dividend payment dates, during
the period between the date an Award is granted, and the date such Award is
exercised, vests or expires, as determined by the Administrator.  Such Dividend
Equivalents shall be converted to cash or additional shares of Common Stock by
such formula and at such time and subject to such limitations as may be
determined by the Administrator.

 

7.3           Stock Payments.  Any Eligible Participant selected by the
Administrator may receive Stock Payments in the manner determined from time to
time by the Administrator.  The number of shares shall be determined by the
Administrator and may be based upon the Fair Market Value, book value, net
profits or other measure of the value of Common Stock or other specific
performance criteria determined appropriate by the Committee.

 

7.4           Deferred Stock.  Any Eligible Participant selected by the
Administrator may be granted an award of Deferred Stock in the manner determined
from time to time by the Administrator.  The number of shares of Deferred Stock
shall be determined by the Administrator and may be linked to the market value,
book value, net profits or other measure of the value of Common Stock or other
specific performance criteria determined appropriate by the Administrator. 
Common Stock underlying a Deferred Stock award will not be issued until the
Deferred Stock award has vested, pursuant to a vesting schedule or performance
criteria set by the Administrator.  Unless otherwise provided by the
Administrator, a Grantee of Deferred Stock shall have no rights as a Company
stockholder with respect to such Deferred Stock until such time as the award has
vested and the Common Stock underlying the award has been issued.

 

7.5           Other Stock Based Awards.  The Board shall have the right to grant
such awards based upon the Common Stock having terms and conditions as the Board
may determine, including, without limitation, the grant of shares based upon
certain conditions, the grant of securities convertible into Common Stock and
the grant of warrants to purchase Common Stock.

 

7.6           Deferred Compensation.  It is not intended that Awards under this
Article VII, in form and/or operation, will constitute “deferred compensation”
under section 409A of the Code.  If it is subsequently determined that such
awards in form and/or operation, constitute “deferred compensation” under
section 409A of the Code, the award shall be amended as provided by in
Section 9.6 to comply with the requirements of section 409A of the Code as set
forth in the corresponding award agreement.

 

11

--------------------------------------------------------------------------------


 

7.7           Form of Agreement.  Each award granted pursuant to this
Article VII shall be evidenced by a written agreement, which shall be executed
by the Grantee and an authorized officer of the Company and which shall contain
such terms and conditions as the Administrator shall determine, consistent with
this Plan, including the term of the Award and payment on exercise.

 

ARTICLE VIII

 

ADMINISTRATION

 

8.1           Compensation and Management Development Committee.  The
Compensation and Management Development Committee (or a subcommittee of the
Board assuming the functions of the Committee under this Plan) shall consist of
two (2) or more Directors appointed by and holding office at the pleasure of the
Board.  To the extent applicable, the members of the Committee shall each be an
“outside director” as defined under section 162(m) of the Code.  Appointment of
Committee members shall be effective upon acceptance of appointment.  Committee
members may resign at any time by delivering written notice to the Board. 
Vacancies in the Committee may be filled by the Board.

 

To the extent applicable, during the period any director is serving on the
Committee, he shall not (i) be an officer of the Company or a parent or
subsidiary of the Company, or otherwise currently employed by the Company or a
parent or subsidiary of the Company; (ii) receive compensation, either directly
or indirectly, from the Company or a parent or subsidiary of the Company for
services rendered as a consultant or in any capacity other than as a director,
except for an amount that does not exceed the dollar amount for which disclosure
would be required pursuant to Rule 404(a) of the 1934 Act; (iii) possess an
interest in any other transaction for which disclosure would be required
pursuant to Rule 404(a); and (iv) be engaged in a business relationship for
which disclosure would be required pursuant to Rule 404(b).  The requirements of
this subsection are intended to comply with Rule 16b-3 under Section 16 of the
1934 Act or any successor rule or regulation, and shall be interpreted and
construed in a manner which assures compliance with said Rule.  To the extent
said Rule 16b-3 is modified to reduce or increase the restrictions on who may
serve on the Committee, the Plan shall be deemed modified in a similar manner.

 

8.2           Duties and Powers of Administrator.  It shall be the duty of the
Administrator to conduct the general administration of this Plan in accordance
with its provisions.  The Administrator shall have the power to interpret this
Plan and the agreements pursuant to which Awards are granted or awarded, and to
adopt such rules for the administration, interpretation, and application of this
Plan as are consistent therewith and to interpret, amend or revoke any such
rules.  Any such grant or award under this Plan need not be the same with
respect to each Optionee, Grantee or Restricted Stockholder.  Any such
interpretations and rules with respect to Incentive Stock Options shall be
consistent with the provisions of section 422 of the Code.  Any Award
constituting “deferred compensation” as defined under section 409A of the Code,
shall comply in all respects with the requirements of section 409A and
applicable regulatory guidance.  In its absolute discretion, the Board may at
any time and from time to time exercise any and all rights and duties of the
Committee under this Plan except with respect to matters which under Rule 16b-3
or section 162(m) of the Code, or any regulations or rules issued thereunder,
are required to be determined in the sole discretion of the Committee.  In this
regard, to the extent that the guidelines pursuant to section 162(m) are
applicable, not only will the Committee consist solely of two or more outside
directors but said Committee shall be required to certify that any Performance
Goals and/or other material terms associated with any Award have been satisfied
prior to the payment of any Award pursuant to section 8.3 below.

 

12

--------------------------------------------------------------------------------


 

8.3           Performance-Based Compensation under section 162(m) of the Code. 
If the Committee determines at the time an Award is granted to a Participant
that such Participant is, or may be as of the end of the tax year for which the
Company would claim a tax deduction in connection with such Award, a Covered
Employee, then the Committee may provide that the Participant’s right to receive
cash, shares, or other property pursuant to such Award shall be subject to the
satisfaction of Performance Goals during a performance period, which for these
purposes means the period of service designated by the Committee applicable to
an Award subject to this section 8.3.  Notwithstanding the attainment of
Performance Goals by a Covered Employee, the Committee shall have the right to
reduce (but not to increase) the amount payable at a given level of performance
to take into account additional factors that the Committee may deem relevant. 
The Committee shall have the power to impose such other restrictions on Awards
subject to this section 8.3 as it deems necessary or appropriate to ensure that
such Awards satisfy all requirements for “performance-based compensation” within
the meaning of section 162(m) of the Code. In this regard, any performance
criterion based on performance over time will be determined by reference to a
period of at least one year.

 

8.4           Majority Rule.  The Administrator shall act by a majority of its
members in attendance at a meeting at which a quorum is present or by a
memorandum or other written instrument signed by all members of the Committee.

 

8.5           Compensation; Professional Assistance; Good Faith Actions. 
Members of the Administrator shall receive such compensation for their services
as members as may be determined by the Board.  All expenses and liabilities
which members of the Committee incur in connection with the administration of
this Plan shall be borne by the Company.  The Committee may, with the approval
of the Board, employ attorneys, consultants, accountants, appraisers, brokers,
or other persons.  The Administrator, the Company and the Company’s officers and
Directors shall be entitled to rely upon the advice, opinions or valuations of
any such persons.  All actions taken and all interpretations and determinations
made by the Administrator in good faith shall be final and binding upon all
Optionees, Grantees, Restricted Stockholders, the Company and all other
interested persons.  No members of the Committee or Board shall be personally
liable for any action, determination or interpretation made in good faith with
respect to this Plan or any Award under this Plan and the Administrator shall be
fully protected and indemnified by the Company in respect of any such action,
determination or interpretation.

 

ARTICLE IX

 

MISCELLANEOUS PROVISIONS

 

9.1           Not Transferable.  Except as otherwise provided in the option or
Restricted Stock Agreement, Awards under this Plan may not be sold, pledged,
assigned, or transferred in any manner other than by will or the laws of descent
and distribution, unless and until such rights or awards have been exercised, or
the shares underlying such rights or awards have been issued, and all
restrictions applicable to such shares have lapsed.  No Award or interest or
right therein shall be liable for the debts, contracts or engagements of the
Optionee, Grantee or Restricted Stockholder or his or her successors in interest
nor shall it be subject to disposition by transfer, alienation, anticipation,
pledge, encumbrance, assignment or any other means whether such disposition be
voluntary or involuntary or by operation of law by judgment, levy, attachment,
garnishment or any other legal or equitable proceedings (including bankruptcy),
and any attempted disposition thereof shall be null and void and of no effect;
provided however, that this Section 9.1 shall not prevent (1) transfers by will
or by the applicable laws of descent and distribution, (2) the designation of a
beneficiary to exercise any Option or other right or award (or any

 

13

--------------------------------------------------------------------------------


 

portion thereof) granted under the Plan after the Optionee’s or Grantee’s death,
or (3) transfers of a Non-Qualified Option to an Optionee’s alternate payee
pursuant to a QDRO.

 

During the lifetime of the Optionee or Grantee, only the Optionee, or, in the
case of a Non-Qualified Option,  an alternate payee under a QDRO, may exercise
an Option or other right or award (or any portion thereof) granted under the
Plan.  After the death of the Optionee or Grantee, any exercisable portion of an
Option or other right or award may, subject to the terms of such Option, right
or award, be exercised by the Optionee’s or Grantee’s personal representative or
by any person empowered to do so under a beneficiary designation, under a will
or under the then applicable laws of descent and distribution.

 

9.2           Amendment, Suspension or Termination of this Plan.  This Plan
shall terminate on the date of the annual meeting of the Board immediately
following the tenth anniversary of the Board’s adoption of this Plan.  This Plan
may be wholly or partially amended or otherwise modified, suspended or
terminated at any time or from time to time by the Administrator.  However,
without approval of the Company’s stockholders given within twelve months before
or after the action by the Administrator, no action of the Administrator may,
except as provided in Section 9.3, increase the limits imposed in Section 2.1 on
the maximum number of shares which may be issued under this Plan, increase the
per-participant limitation in Section 2.1 or change the class of employee
entitled to participate in the Plan, and no action of the Committee may be taken
that would otherwise require stockholder approval as a matter of applicable law,
regulation or rule.  No amendment, suspension or termination of this Plan shall,
without the consent of the holder thereof, alter or impair any rights or
obligations under any Award granted or awarded, unless the Award itself
otherwise expressly so provides.  No Options, Restricted Stock, Deferred Stock,
Performance Awards, Dividend Equivalents, Stock Payments or other awards may be
granted or awarded during any period of suspension or after termination of this
Plan, and in no event may any Incentive Stock Option be granted under this Plan
after the first to occur of the following events:

 

(a)           The expiration of ten years from the date the Plan is adopted by
the Board; or

 

(b)           The expiration of ten years from the date the Plan is approved by
the Company’s stockholders under Section 9.3.

 

Specifically, and in addition to the foregoing, this Plan may be amended, to the
extent necessary, to comply with regulatory and legislative requirements,
including section 409A of the Code.

 

9.3           Approval of Plan by Stockholders.  This Plan will be submitted for
the approval of the Company’s stockholders within twelve months after the date
of the Board’s initial adoption of this Plan.  Options, Performance Awards,
Dividend Equivalents, Stock Payments or other awards may be granted and
Restricted Stock or Deferred Stock may be awarded prior to such stockholder
approval, provided that such Options, Performance Awards, Dividend Equivalents,
Stock Payments or other awards shall not be exercisable and such Restricted
Stock or Deferred Stock shall not vest prior to the time when this Plan is
approved by the stockholders, and provided further that if such approval has not
been obtained at the end of said twelve (12) month period, all Options,
Performance Awards, Dividend Equivalents, Stock Payments or other awards
previously granted and all Restricted Stock or Deferred Stock previously awarded
under this Plan shall thereupon be canceled and become null and void.

 

9.4           Limitations Applicable to Section 16 Persons and Performance-Based
Compensation.  Notwithstanding any other provision of this Plan, any Option,
Performance Award Dividend Equivalent, Stock Payment or other award granted, or
Restricted Stock or Deferred Stock awarded to a key Employee or Director who is
then subject to Section 16 of the Exchange Act shall be

 

14

--------------------------------------------------------------------------------


 

subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
of the Exchange Act) that are requirements for the application of such exemptive
rule, and this Plan shall be deemed amended to the extent necessary to conform
to such limitations.  Furthermore, notwithstanding any other provision of this
Plan, any Option or other awards intended to qualify as performance-based
compensation as described in section 162(m)(4)(C) of the Code shall be subject
to any additional limitations set forth in section 162(m) of the Code (including
any amendment to section 162(m) of the Code) or any Treasury regulations or
rulings issued thereunder that are requirements for qualification as
performance-based compensation as described in section 162(m)(4)(C) of the Code,
and this Plan shall be deemed amended to the extent necessary to conform to such
requirements.

 

9.5           Effect of Plan Upon Options and Compensation Plans.  The adoption
of this Plan shall not affect any other compensation or incentive plans in
effect for the Company or any Subsidiary.  Nothing in this Plan shall be
construed to limit the right of the Company (1) to establish any other forms of
incentives or compensation for Employees of the Company or any Subsidiary or
(2) to grant or assume options or other rights otherwise than under this Plan in
connection with any proper corporate purpose including but not by way of
limitation, the grant or assumption of options in connection with the
acquisition by purchase, lease, merger, consolidation or otherwise, of the
business, stock or assets of any corporation, partnership, firm or association.

 

9.6           Compliance with Laws.  This Plan, the granting and vesting of
Options, Restricted Stock awards, Deferred Stock awards, Performance Awards,
Dividend Equivalents, Stock Payments or other awards under this Plan and the
issuance and delivery of shares of Common Stock and the payment of money under
this Plan or under Options, Performance Awards, Dividend Equivalents, Stock
Payments or other awards granted or Restricted Stock or Deferred Stock awarded
hereunder are subject to compliance with all applicable federal and state laws,
rules and regulations (including but not limited to state and federal securities
law and federal margin requirements and the requirements of section 409A of the
Code) and to such approvals by any listing, regulatory or governmental authority
as may, in the opinion of counsel for the Company, be necessary or advisable in
connection therewith.  Any securities delivered under this Plan shall be subject
to such restrictions, and the person acquiring such securities shall, if
requested by the Company, provide such assurances and representations to the
Company as the Company may deem necessary or desirable to assure compliance with
all applicable legal requirements.  To the extent permitted by applicable law,
the Plan, Options, Restricted Stock awards, Deferred Stock awards, Performance
Awards, Dividend Equivalents, Stock Payments or other awards granted or awarded
hereunder shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.

 

9.7           Titles.  Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of this Plan.

 

9.8           Governing Law.  This Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the
Commonwealth of Massachusetts without regard to conflicts of laws thereof.

 

9.9           Change in Control.  Notwithstanding any other provision of the
Plan, but subject to the requirements of section 409A of the Code and the
provisions of any particular award agreement, in the event of any Change in
Control (as defined below) of the Company, and in anticipation thereof if
required, by the circumstances, the Board, in its sole discretion (and in
addition to or in lieu of any actions permitted to be taken by the Company under
the terms of any particular award agreement), may, on either

 

15

--------------------------------------------------------------------------------


 

an overall or a Participant by Participant basis, (i) accelerate the
exercisability, prior to the effective date of such Change in Control, of any
outstanding Options (and terminate the restrictions applicable to any shares of
Restricted Stock), (ii) upon written notice, provide that any outstanding
Options must be exercised, to the extent then exercisable, within a specified
number of days after the date of such notice, at the end of which period such
Options shall terminate, (iii) if there is a surviving or acquiring entity, and
subject to the consummation of such Change in Control, cause that entity or a
Subsidiary of that entity to grant replacement awards having such terms and
conditions as the Board determines to be appropriate in its sole discretion,
upon which replacement the replaced Options or Restricted Stock shall be
terminated or cancelled, as the case may be, (iv) terminate any outstanding
Options and make such payments, if any, therefor (or cause the surviving or
acquiring entity to make such payments, if any, therefor) as the Board
determines to be appropriate in its sole discretion (including, without
limitation, with respect to only the then exercisable portion of such Options
based on the Fair Market Value of the underlying shares as determined by the
Board in good faith), upon which termination such Options shall immediately
cease to have any further force or effect, (v) repurchase (or cause the
surviving or acquiring entity to purchase) any shares of Restricted Stock for
such amounts, if any, as the Board determines to be appropriate in its sole
discretion (including, without limitation, an amount with respect to only the
vested portion of such shares (i.e., the portion that is not then subject to
forfeiture or repurchase at a price less than their value), based on the Fair
Market Value of such vested portion as determined by the Board in good faith),
upon which purchase the holder of such shares shall surrender such shares to the
purchaser, or (vi) take any combination (or none) of the foregoing actions. 
Except as otherwise may be required with respect to any award constituting
deferred compensation under section 409A of the Code, for purposes of this Plan,
a “Change in Control” shall mean and include any of the following:

 

(a)           a merger or consolidation of the Company with or into any other
corporation or other entity in which holders of the Company’s voting securities
immediately prior to such merger or consolidation will not, directly or
indirectly, continue to hold at least a majority of the outstanding voting
securities of the Company;

 

(b)           a sale, lease, exchange or other transfer (in one transaction or a
related series of transactions) of all or substantially all of the Company’s
assets;

 

(c)           the acquisition by any person or any group of persons, acting
together in any transaction or related series of transactions, of such quantity
of the Company’s voting securities as causes such person, or group of persons,
to own beneficially, directly or indirectly, as of the time immediately after
such transaction or series of transactions, 50% or more of the combined voting
power of the voting securities of the Company other than as a result of (i) an
acquisition of securities directly from the Company or (ii) an acquisition of
securities by the Company which by reducing the voting securities outstanding
increases the proportionate voting power represented by the voting securities
owned by any such person or group of persons to 50% or more of the combined
voting power of such voting securities;

 

(d)           a change in the composition of the Board within a two (2) year
period such that a majority of the members of the Board are not continuing
directors; or

 

(e)           the liquidation or dissolution of the Company.

 

16

--------------------------------------------------------------------------------


 

9.10         Termination of Service.

 

(a)           Termination of Service in General.  Except as set forth in the
applicable award agreement or as otherwise determined by the Board, upon the
termination of the service of a Participant, the Participant’s Options shall
expire on the earliest of the following occasions:

 

(i)            subject to Section 5.4, the date that is three (3) months after
the voluntary termination of the Participant’s service or the termination of the
Participant’s service by the Company (or by a Subsidiary) other than for Cause;

 

(ii)           the date of the termination of the Participant’s service by the
Company (or by a Subsidiary) for Cause;

 

(iii)          the date one (1) year after the termination of the Participant’s
service by reason of Disability; or

 

(iv)          the date one (1) year after the termination of the Participant’s
service by reason of the Participant’s death.

 

The Participant may exercise all or any part of the Participant’s Options at any
time before the expiration of such Options under this Section 9.10(a), but only
to the extent that such Options had become exercisable before the Participant’s
service terminated (or became exercisable as a result of the termination) and
the underlying shares had vested before the Participant’s service terminated (or
vested as a result of the termination).  The balance of such Options shall lapse
when the Participant’s service terminates.  In the event that the Participant
dies during the Participant’s service, or after the termination of the
Participant’s service but before the expiration of the Participant’s Options,
all or part of such Options may be exercised (prior to expiration) by the
executors or administrators of the Participant’s estate or by any person who has
acquired such Options directly from the Participant by beneficiary designation,
bequest or inheritance, but only to the extent that such Options had become
exercisable before the Participant’s service terminated (or became exercisable
as a result of the termination) and the underlying shares had vested before the
Participant’s service terminated (or vested as a result of the termination).

 

(b)           Definition of Cause.  Except as set forth in the applicable Award
agreement, “Cause” means and includes dishonesty, theft, fraud, violation of
Company policies, insubordination, material violation of governmental
regulations applicable to the Company, substantial malfeasance or non-feasance
of duty, unauthorized disclosure of trade secrets or confidential information,
and conduct substantially prejudicial to the Company or a Subsidiary, including
without limitation conviction of or plea of no contest to a felony under
applicable law or a material breach by Participant of the terms of any
non-competition, non-solicitation, non-disclosure agreement, stockholder, voting
or other written agreement with the Company, as determined by the Board, whose
determination shall be final and binding on the Company and the Participant. 
Notwithstanding anything to the contrary in the Plan, if the Board determines
after the termination of the Participant’s service that the Participant has
engaged in conduct constituting Cause (whether before or after the termination
of the Participant’s service), the Participant’s Options shall terminate
immediately to the extent not exercised in accordance with the terms of this
Agreement.

 

(c)                                  Date of Termination of Service.

 

17

--------------------------------------------------------------------------------


 

(i)            “Termination of Employment” shall mean the time when the
employee-employer relationship between the Optionee, Grantee or Restricted
Stockholder and the Company or any Subsidiary is terminated for any reason,
including, but not by way of limitation, a termination by resignation,
discharge, death, disability or retirement; but excluding (1) terminations where
there is a simultaneous reemployment, continuing employment or retention as a
consultant or advisor of an Optionee, Grantee or Restricted Stockholder by the
Company or any Subsidiary, (2) at the discretion of the Administrator,
terminations which result in a temporary severance of the employee-employer
relationship, and (3) at the discretion of the Administrator, terminations which
are followed by the simultaneous establishment of a consulting relationship by
the Company or a Subsidiary with the former Employee.  The Administrator, in its
absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Employment, including, but not by way of limitation,
the question of whether a Termination of Employment resulted from a discharge
for good cause, and all questions of whether particular leaves of absence
constitute Terminations of Employment; provided, however, that, with respect to
Incentive Stock Options, a leave of absence, change in status from an employee
to an independent contractor or other change in the employee-employer
relationship shall constitute a Termination of Employment if, and to the extent
that, such leave of absence, change in status or other change interrupts
employment for the purpose of section 422(a)(2) of the Code and the then
applicable regulations and revenue rulings under said section.  Notwithstanding
any other provision of this Plan, the Company or any Subsidiary has an absolute
and unrestricted right to terminate an Employee’s employment at any time for any
reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in writing.

 

(ii)           The date of the termination of a Participant’s service for any
reason shall be determined by the Board in its sole discretion.  For purposes of
the Plan, however, the following events shall not be deemed a termination of
service of a Participant: (1) a transfer of service from the Company to a
Subsidiary, from a Subsidiary to the Company, or from one Subsidiary to another
Subsidiary; or (2) a leave of absence for military service or sickness, or for
any other purpose approved by the Company, if the Participant’s right to
employment is guaranteed either by a statute or by contract or under the policy
pursuant to which the leave of absence was granted or if the Board otherwise so
provides in writing; provided, however, that if the Participant fails to resume
his or her active service to the Company upon the completion of such leave of
absence, then the Board may, to the extent permitted by applicable law, deem
such Participant’s service to have terminated as of the commencement of such
leave of absence.  For purposes of the Plan, employees of a Subsidiary shall be
deemed to have terminated their service on the date on which such Subsidiary
ceases to be a Subsidiary.

 

(d)           Effect of Termination of Service.  The Board shall have full
authority to determine and specify in the applicable award agreement the effect,
if any, that a Participant’s termination of service for any reason will have on
the vesting, exercisability, payment or lapse of restrictions applicable to an
outstanding award.

 

9.11         Withholding.  Requirements and Arrangements.

 

(a)           Options.  In the case of any Option, the Board may require the
Participant to remit to the Company an amount sufficient to satisfy the federal,
state and local withholding and employment tax obligations of the Company with
respect to the exercise of such Option (or make other arrangement satisfactory
to the Board with regard to such taxes, including withholding from regular cash
compensation, providing other security to the Company, or remitting or foregoing
the receipt of shares having a Fair Market Value on the date of delivery
sufficient to satisfy such minimum statutory obligations) prior to the delivery
of any shares in respect of such Option.

 

18

--------------------------------------------------------------------------------


 

(b)           Restricted Stock.  In the case of any shares of Restricted Stock
that are “substantially vested” (within the meaning of Treasury Regulations
Section 1.83-3(b)) upon issuance, the Board may require the Participant to remit
to the Company an amount sufficient to satisfy the federal, state or local
withholding and employment tax requirements (or make other arrangements
satisfactory to the Company with regard to such taxes, including withholding
from regular cash compensation, providing other security to the Company, or
remitting or foregoing the receipt of shares having a Fair Market Value on the
date of delivery sufficient to satisfy such obligations) prior to the issuance
of any such shares.  In the case of any shares of Restricted Stock that are not
“substantially vested” upon issuance, if the Board determines that under
applicable law and regulations the Company could be liable for the withholding
of any federal or state tax with respect to such shares, the Board may require
the Participant to remit to the Company an amount sufficient to satisfy any such
potential liability (or make other arrangements satisfactory to the Company with
respect to such taxes, including withholding from regular cash compensation,
providing other security to the Company, or remitting or foregoing the receipt
of shares having a Fair Market Value on the date of delivery sufficient to
satisfy such obligations) at the time such shares of Restricted Stock are
delivered to the Participant, at the time the Participant makes an election
under section 83(b) of the Code with respect to such shares and/or at the time
such shares become “substantially vested,” and to agree to augment such security
from time to time in any amount reasonably deemed necessary by the Board to
preserve the adequacy of such security.

 

(c)           Retention of Shares.  With respect to any Participant subject to
Section 16(a) of the Exchange Act, any retention of shares by the Company to
satisfy a tax obligation with respect to such Participant shall be made in
compliance with any applicable requirements of Rule 16b-3(e) or any successor
rule under the Exchange Act.

 

(d)           Offset Against Payments.  The Company may, to the extent permitted
by law, deduct any tax obligations of a Participant from any payment of any kind
otherwise due to the Participant.

 

9.12         Adjustments.  Upon the happening of any of the following described
events, a Participant’s rights with respect to awards granted hereunder shall be
adjusted as hereinafter provided, unless otherwise specifically provided in the
award agreement.

 

(a)           Stock Splits and Recapitalizations.  In the event the Company
issues any of its shares as a stock dividend upon or with respect to the shares,
or in the event shares shall be subdivided or combined into a greater or smaller
number of shares, or if, upon a merger or consolidation, reorganization,
split-up, liquidation, combination, recapitalization or the like of the Company,
shares shall be exchanged for other securities of the Company, securities of
another entity, cash or other property, each Participant upon exercising an
Option (for the purchase price to be paid under the Option) shall be entitled to
purchase such number of shares, other securities of the Company, securities of
such other entity, cash or other property as the Participant would have received
if the Participant had been the holder of the shares with respect to which the
award is exercised at all times between the Grant Date of the award and the date
of its exercise, and appropriate adjustments shall be made in the purchase price
per share.  In determining whether any award granted hereunder has vested,
appropriate adjustments will be made for distributions and transactions
described in this Section 9.12(a).  The Board may adjust the number of shares
subject to outstanding awards and the exercise price and the terms of
outstanding awards to take into consideration material changes in accounting
practices or principles, extraordinary dividends, acquisitions or dispositions
of stock or property, or any other event if it is determined by the Board that
such adjustment is appropriate to avoid distortion in the operation of the Plan,
including adjustments of the limitations in Section 2.1 on the maximum number
and kind of shares which may be issued.  Notwithstanding the foregoing, any
adjustment under this Section 9.12(a) shall not be permitted to the extent that
the individual award or this Plan, in general, would constitute deferred
compensation subject to section 409A

 

19

--------------------------------------------------------------------------------


 

of the Code unless the award agreement sets forth the terms and conditions
necessary to comply with the requirements of section 409A of the Code.  Where an
adjustment of the type described above is made to an Incentive Stock Option
under this Section, the adjustment will be made in a manner which will not be
considered a “modification” under the provisions of subsection 424(h)(3) of the
Code.

 

(b)           Restricted Stock.  If any person owning Restricted Stock receives
new or additional or different shares or securities (“New Securities”) in
connection with a corporate transaction or stock dividend described in
Section 9.12(a) as a result of owning such Restricted Stock, the New Securities
shall be subject to all of the conditions and restrictions applicable to the
Restricted Stock with respect to which such New Securities were issued. 
Notwithstanding the foregoing, any adjustment under this Section 9.12(b) shall
not be permitted to the extent that the individual award or this Plan, in
general, would constitute deferred compensation subject to section 409A of the
Code unless the award agreement sets forth the terms and conditions necessary to
comply with the requirements of section 409A of the Code.

 

(c)           Fractional Shares.  No fractional shares shall be issued under the
Plan.  Any fractional shares which, but for this Section, would have been issued
shall be deemed to have been issued and immediately sold to the Company for
their Fair Market Value, and the Participant shall receive from the Company cash
in lieu of such fractional shares.

 

(d)           Further Adjustment.  Upon the happening of any of the events
described in Sections 9.12(a) or 9.12(c), the class and aggregate number of
shares set forth in Section 5.1 hereof that are subject to awards which
previously have been or subsequently may be granted under the Plan, and the
number of shares set forth in Section 5.3 hereof that may be granted to a
Participant in any year shall be appropriately adjusted to reflect the events
described in such Sections.  The Board shall determine the specific adjustments
to be made under this Section 9.12(d).

 

(e)           Assumption of Options Upon Certain Events.  In connection with a
merger or consolidation of an entity with the Company or the acquisition by the
Company of property or stock of an entity, the Board may grant awards under the
Plan in substitution for stock and stock based awards issued by such entity or a
Subsidiary thereof, as long as such substitute awards will not constitute a
deferral of compensation under section 409A of the Code.  Notwithstanding the
foregoing, to the extent that the Board determines that any such substitute
award shall constitute a deferral of compensation under section 409A of the
Code, such award shall be accompanied with a written award agreement which shall
set forth the terms and conditions required to comply with the requirements of
section 409A of the Code.  The substitute awards shall be granted on such terms
and conditions as the Board considers appropriate in the circumstances.  The
awards so granted shall not reduce the number of shares that would otherwise be
available for awards under the Plan.  Notwithstanding the foregoing, in the
event of such a reorganization, merger, consolidation, recapitalization,
reclassification, stock splitup, stock dividend or combination, or other
adjustment or event which results in shares of Common Stock being exchanged for
or converted into cash, securities or other property, the Company will have the
right, subject to applicable statutory and regulatory guidance, including but
not limited to section 409A of the Code,  to terminate this Plan as of the date
of the exchange or conversion, in which case all options, rights and other
awards under this Plan shall become the right to receive such cash, securities
or other property, net of any applicable exercise price.

 

9.13         Other Transfer Restrictions.  Notwithstanding any other provision
of the Plan, in order to qualify for the exemption provided by Rule 16b-3 under
the Exchange Act, and any successor provision, (i) any Restricted Stock offered
under the Plan to a Participant subject to Section 16 of the

 

20

--------------------------------------------------------------------------------


 

Exchange Act (a “Section 16 Participant”) may not be sold for six (6) months
after acquisition; (ii) any shares or other equity security acquired by a
Section 16 Participant upon exercise of an Option may not be sold for six
(6) months after the date of grant of the Option; and (iii) any Option or other
similar right related to an equity security issued under the Plan shall not be
transferable except in accordance with the rules under Section 16 of the
Exchange Act, subject to any other applicable transfer restrictions under the
Plan or the award agreement.  The Board shall have no authority to take any
action if the authority to take such action, or the taking of such action, would
disqualify a transaction under the Plan from the exemption provided by
Rule 16b-3 under the Act, or any successor provision.

 

9.14         Certain Indebtedness to the Company.  No Option or other Award may
be exercised at any time after the Board has determined, in good faith, that the
Participant is indebted to the Company or any Subsidiary for advances of salary,
advances of expenses, recoverable draws or other amounts unless and until either
(a) such indebtedness is satisfied in full or (b) such condition is waived by
the Board.  The period during which any Option or other award may by its terms
be exercised shall not be extended during any period in which the Participant is
prohibited from such exercise by the preceding sentence, and the Company shall
have no liability to any Participant, or to any other party, if any Option or
other award expires unexercised in whole or in part during such period or if any
Option that is intended to be an Incentive Stock Option is deemed to be an
Non-Qualified Option because such Option is not exercised within three
(3) months after the termination of the Participant’s employment with the
Company or a Subsidiary.

 

ARTICLE X

 

AUTHORIZATION OF SUB-PLANS

 

The Board may from time to time establish one or more sub-plans under the Plan
for purposes of satisfying applicable blue sky, securities or tax laws of
various jurisdictions.  The Board shall establish such sub-plans by adopting
supplements to this Plan containing (i) such limitations on the Board’s
discretion under the Plan as the Board deems necessary or desirable or (ii) such
additional terms and conditions not otherwise inconsistent with the Plan as the
Board shall deem necessary or desirable.  All supplements adopted by the Board
shall be deemed to be part of the Plan, but each supplement shall apply only to
Participants within the affected jurisdiction and the Company shall not be
required to provide copies of any supplement to Participants in any jurisdiction
which is not the subject of such supplement.

 

*   *   *

 

I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of Chase Corporation on November 23, 2005.

 

Executed on this 23rd day of November, 2005.

 

 

/s/ George M. Hughes

 

 

     George M. Hughes, Secretary

 

 

21

--------------------------------------------------------------------------------